 Case 20-20427         Doc 132       Filed 03/31/21 Entered 03/31/21 09:18:05               Desc Main
                                      Document     Page 1 of 4



                           UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF MAINE


In re:                                                    Chapter 11

Kevin B. Dean,                                            Case No. 20-20427

                            Debtor


                            ORDER DENYING MOTION TO DISMISS

         The United States trustee believes that this case must be dismissed “because the estate

includes a potential cause of action that cannot be lawfully administered by a trustee or the

debtor in possession.” See [Dkt. No. 91 p. 1] (the “Motion to Dismiss”). The Debtor opposes

dismissal. See [Dkt. No. 106]. The Motion to Dismiss is hereby DENIED.

         The pertinent facts are undisputed. The Debtor was the sole member of MR, LLC and,

on the eve of bankruptcy, assigned his entire membership interest to TrineDe, Inc., an entity

owned by his spouse. In exchange, TrineDe promised to pay the Debtor 100% of the fair market

value of MR’s assets. See [Dkt. No. 106, Ex. B]. MR has been indicted on, but not convicted of,

federal criminal charges. The Debtor has not been indicted. Real estate previously owned by

MR has been sold and the proceeds in the approximate amount of $381,000 are in escrow,

pending the outcome of a forfeiture proceeding related to the criminal case against MR.1

         The United States trustee (“UST”) asserts that the Debtor is in an impossible bind and

cannot be permitted to pursue bankruptcy relief. Specifically, he contends that the Debtor, as an

estate fiduciary, is required to investigate and recover any avoidable transfers for the benefit of

the estate, including the transfer of his membership interest in MR. But the UST also asserts that

  1
    The United States trustee has expressed uncertainty about whether MR has any assets other than the
escrowed sale proceeds. The Debtor’s counsel has represented that MR has no other assets. There is no
need to resolve this question at this juncture, and even if there were, the United States trustee has not
asked for the opportunity to conduct discovery or put on evidence.
 Case 20-20427        Doc 132      Filed 03/31/21 Entered 03/31/21 09:18:05            Desc Main
                                    Document     Page 2 of 4



the Debtor is prohibited from recovering the transfer and administering MR’s assets because

“MR, LLC and any proceeds derived therefrom including the real estate sale proceeds are assets

derived from a criminal business operation that violates federal law.” [Dkt. No. 91, p. 2.]

       In support of this paradoxical perspective, the UST cites Arenas v. U.S. Trustee (In re

Arenas), 535 B.R. 845 (B.A.P. 10th Cir. 2015). That decision featured debtors actively engaged

in growing marijuana and leasing real estate to a marijuana dispensary. The court denied the

debtors’ request to convert their chapter 7 case to chapter 13 because any chapter 13 plan would

necessarily be funded from the profits of ongoing criminal activity and the debtors could not

meet the requirement of proposing a plan in good faith “and not by any means forbidden by

law.” See 11 U.S.C. § 1325(a)(3). The court also granted the United States trustee’s motion to

dismiss the chapter 7 case for cause under 11 U.S.C. § 707(a), concluding that it would be

impossible for a trustee to administer the debtors’ non-exempt marijuana plants and marijuana-

related real estate without committing federal crimes. The court also concluded that

abandonment of the marijuana assets would not be a tenable alternative to dismissal because the

bankruptcy would then shield the debtors and their marijuana-related assets from collection

activities without providing any real benefit to their creditors.

       This case is easily distinguishable from Arenas. The Debtor has proposed a chapter 11

plan that does not rely upon income from marijuana-related activities. There is no allegation that

the Debtor is currently engaged in activities prohibited by federal law. Although MR has been

accused of violating the Controlled Substances Act, it has not been convicted. Even if it were

convicted in the future, that conviction would not necessarily taint the proceeds of the real estate

that may have been used in the conduct of criminal activities. That question remains to be

determined by the District Court in the forfeiture action. If the Debtor were to obtain the value




                                                 -2-
 Case 20-20427        Doc 132      Filed 03/31/21 Entered 03/31/21 09:18:05             Desc Main
                                    Document     Page 3 of 4



of the MR transfer and use that value to fund his reorganization efforts, the plan would not

necessarily become a vehicle for distributing the proceeds of criminal activities to creditors.

Further, the Debtor might utilize his disposable income or a contribution from a third party—in

either instance under a confirmed plan—to pay creditors more than they would have received in

a hypothetical chapter 7 liquidation involving a complete recovery of the value of the Debtor’s

interest in MR. In these scenarios, the Debtor would avoid any entanglement with the potentially

problematic assets altogether. In short, there is no current effort to administer an asset that may

be the product of a violation of the Controlled Substances Act, and it is at least possible that a

plan could be confirmed without any such effort.

        Contrary to the UST’s belief, there is nothing in the Bankruptcy Code that requires a

debtor in possession to pursue avoidance of a particular transfer. To be sure, the Code empowers

the trustee to pursue avoidance of certain transfers made and obligations incurred. See, e.g., 11

U.S.C. §§ 545-549. But there is no requirement in the Code, or in any binding caselaw cited by

the UST, that the debtor in possession actually wield those powers in any particular case. If

there are transfers that might be avoided by a debtor in possession who elects not to pursue

avoidance of those transfers, there may be consequences for confirmation of a plan proposed by

the debtor. See 11 U.S.C. § 1129(a)(7)(A)(ii). There may be other consequences as well. But

that choice—try to obtain avoidance and recovery or obtain confirmation without avoidance—is

a choice for the debtor in the first instance.

        At the hearing on the Motion to Dismiss, the UST asserted that the outcome of the

forfeiture proceeding may not exonerate the Debtor from violations of the Controlled Substances

Act. But the Debtor has not been charged with such violations, let alone convicted of them. To

the extent that MR’s conduct is germane to the issue of cause under 11 U.S.C. § 1112(b), there




                                                 -3-
 Case 20-20427       Doc 132      Filed 03/31/21 Entered 03/31/21 09:18:05            Desc Main
                                   Document     Page 4 of 4



has also been no conviction of MR, and no determination that its assets are subject to forfeiture.

The UST also maintains that even if MR is acquitted, the Debtor would remain ineligible for

bankruptcy relief on account of MR’s marijuana-related activities that the government may have

elected not to prosecute. The UST cites no authority for this somewhat remarkable proposition.

In any event, the Court is not persuaded that the UST has established cause for dismissal.




Date: March 31, 2021
                                              Michael A. Fagone
                                              United States Bankruptcy Judge
                                              District of Maine




                                               -4-
